 



SECOND AMENDMENT TO FACILITY AGREEMENT

 

This SECOND AMENDMENT TO FACILITY AGREEMENT (this “Second Amendment”) is dated
as of November 28, 2012 and made between:

 

(1)FAR EAST ENERGY (BERMUDA), LTD., a company incorporated in Bermuda with its
registered office at Clarendon House, 2 Church Street, Hamilton HM II, Bermuda
with registration number 36700 (the “Borrower”);

 

(2)FAR EAST ENERGY CORPORATION, a company incorporated in the State of Nevada,
United States of America, with its registered office at 711 S. Carson Street,
Suite 4, Carson City, Nevada with registration number NV20001201882 (the
“Guarantor”); and

 

(3)STANDARD CHARTERED BANK as lender (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

(A)The Borrower, the Guarantor and the Lender are parties to a U.S. $25,000,000
Facility Agreement dated as of November 28, 2011 as amended by an Amendment
Letter Agreement dated as of May 21, 2012 (the “Facility Agreement”) providing
for a secured term loan facility for the purposes described therein.

 

(B)The Facility is fully drawn.

 

(C)The Loans made under the Facility are due to be repaid on the Termination
Date of November 28, 2012.

 

(D)Accrued interest on each Loan in the aggregate amount of $578,274.87 (the
“Accrued Interest Amount”) is due on November 28, 2012.

 

(E)The Borrower has requested, among other things, that (i) the Termination Date
under the Facility Agreement be extended for a period of three (3) weeks to
enable the Borrower to pursue certain refinancing arrangements; and (ii) that
the due date for payment of the Accrued Interest Amount be extended by a period
of three (3) weeks.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1.interpretation

 

1.1Interpretation

 

(a)Capitalized terms defined in the Facility Agreement have, unless otherwise
expressly defined herein, the same meaning when used in this Second Amendment.

 

(b)The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Second Amendment as if they were set out in full in this Second
Amendment, except that references to ‘this Agreement’ are to be construed as
references to this Second Amendment.

 



 

 



 

2.representations and warranties

 

Each Obligor jointly and severally represents and warrants to the Lender on the
date of this Second Amendment that:

 

(a)The obligations expressed to be assumed by it in this Second Amendment are
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforceability of creditors rights generally) legal,
valid, binding and enforceable obligations.

 

(b)All of the representations and warranties contained in clauses 18.1 – 18.29
(Representations) of the Facility Agreement are true and correct.

 

3.amendment to Facility agreement

 

The definition of “Termination Date”, as set forth in Clause 1.1 (Definitions)
of the Facility Agreement is amended and restated to read as follows:

 

“Termination Date” means December 19, 2012 (except that, if the Termination Date
would otherwise fall on a day which is not a Business Day, it will instead be
the immediately preceding Business Day).

 

4.DEFERRAL OF INTEREST PAYMENT

 

The due date for payment of the Accrued Interest Amount shall be extended to
December 19, 2012.

 

5.LIMITED WAIVER

 

5.1Waivers

 

Subject to the terms and conditions of this Second Amendment and in reliance on
the representations and warranties made pursuant to Clause 2 (Representations
and Warranties) hereof, the Lender permanently waives any Default or Event of
Default arising from any breach of clause 20.1 (Liquidity Test) of the Facility
Agreement that occurred prior to the date of this Second Amendment.

 

5.2Limitation of waiver

 

(a)Without limiting the generality of the provisions of clause 32 (Remedies and
Waivers) of the Facility Agreement, the waiver set forth above shall be limited
precisely as written and relate solely to any non-compliance by the Obligors
with the terms of the Facility Agreement in the manner and to the extent
described above, and nothing in this Second Amendment shall be deemed to
prejudice any right or remedy that the Lender may now have or may have in the
future under or in connection with the Finance Documents or any other instrument
or agreement referred to therein.

 

(b)Except as expressly set forth herein, the terms, provisions and conditions of
the Facility Agreement and the other Finance Documents shall remain in full
force and effect and in all other respects are hereby ratified and confirmed.

 

6.release of lender and related parties

 

Each Obligor voluntarily and knowingly releases, holds harmless, and forever
discharges the Lender and each of the Lender’s predecessors, agents,
shareholders, partners, directors, officers, employees, representatives,
professionals and their respective successors and assigns (the “Released
Parties”) from all possible claims, demands, actions, causes of action, damages,
costs or expenses, and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the date hereof
which any Obligor may now or hereafter have against any of the Released Parties
and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
the exercise of any rights and remedies under, and all other matters relating
to, the Finance Documents, and the negotiation and execution of this Second
Amendment.

 



2

 



 

7.MISCELLANEOUS

 

7.1Finance Document

 

This Second Amendment is a Finance Document.

 

7.2Costs and expenses

 

The Borrower agrees that the provisions of clause 16 (Costs and Expenses) of the
Facility Agreement shall apply to this Second Amendment.

 

7.3Counterparts

 

This Second Amendment may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Second Amendment.

 

7.4Reservation of rights

 

The Parties reserve all rights with respect to any continuing or future Default.

 

7.5Confirmations

 

(a)The Guarantor hereby acknowledges that it has read this Second Amendment and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Second Amendment, its guarantee of the Borrower’s
obligations under the Finance Documents (the “Guaranteed Obligations”) shall not
be impaired or affected and such guarantee is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects.

 

(b)The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the amendment of the Facility Agreement pursuant to this Second
Amendment shall not constitute a regrant of the existing Security granted in
connection with the Facility Agreement (the “Existing Security”), (iii) the
Existing Security shall remain in full force and effect after giving effect to
this Second Amendment, and (iv) the Existing Security extends to the Guaranteed
Obligations as amended pursuant to this Second Amendment.

 

7.6Governing law

 

THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 



3

 



 

This Second Amendment has been entered into as of the date stated at the
beginning hereof.

 

SIGNATORIES

 



BORROWER:         FAR EAST ENERGY (BERMUDA), LTD.         By: /s/ Michael R.
McElwrath   Name: Michael R. McElwrath   Title: Director              
GUARANTOR:         FAR EAST ENERGY CORPORATION         By: /s/ Michael R.
McElwrath   Name: Michael R. McElwrath   Title: Chief Executive Officer        
      LENDER:         STANDARD CHARTERED BANK         By: /s/ P.A. Johnson  
Name: P.A. Johnson   Title: Regional Head         By: /s/ Marc Chinit   Name:
Marc Chinit   Title: Director  

 



4

 

 

 

 

